


Exhibit 10.47

 

Pro Acquisition Corporation

c/o HD Supply, Inc.

3100 Cumberland Blvd., Suite 1700

Atlanta, GA 30339

 

August 10, 2007

 

Mr. Ricardo J. Nunez

2455 Paces Ferry Road

Atlanta, Georgia 30339

 

 

Re:

Continued Employment with HD Supply, Inc.

 

Dear Ricardo:

 

Reference is made to your letter agreement, dated as of June 5, 2007, with HD
Supply, Inc., The Home Depot, Inc. and Home Depot U.S.A., Inc.

 

As you know, Pro Acquisition Corporation has entered into an agreement to
acquire HD Supply, Inc., from The Home Depot, Inc. This letter confirms that,
upon and subject to the closing of the acquisition, your employment as an
at-will employee will continue on the same terms as those in effect prior to
closing. Specifically, after closing (i) your base salary and target annual cash
bonus opportunity will be not less than before closing, (ii) your principal
place of employment will remain in the same metropolitan area, and (iii) you
will report directly to Joe DeAngelo, HD Supply’s Chief Executive Officer.

 

In addition, upon and subject to the closing of the acquisition, you will be
covered by a severance arrangement that provides a benefit of at least 12
months’ base salary continuation (at a rate not lower than your base salary on
June 5, 2007).

 

We appreciate your service to HD Supply, and look forward to working with you in
the future.

 

 

Very truly yours,

 

 

 

/s/ David A. Novak

 

 

 

Dave A. Novak

 

Co-President

 

--------------------------------------------------------------------------------


 

GRAPHIC [g41234kei001.jpg]

2455 Paces Ferry Road, N.W. Atlanta, GA 30339-4024

 

June 5, 2007

 

Ricardo J. Nuñez

Marietta, GA 30067

 

Dear Ricardo:

 

As you are aware, The Home Depot, Inc. (the “Company”) is exploring strategic
alternatives with respect to HD Supply, Inc. and its subsidiaries, (“HDS,” which
for purposes of this Agreement shall include its successors as provided in
Section 14 hereof) and the businesses comprising the HDS financial reporting
segment (together with HDS, the “HDS Business Segment”). As you know, such
alternatives include the possibility of a sale of the HDS Business Segment to a
third party (any sale to a third party of the companies/business divisions
comprising the HDS Business Segment having aggregate annualized sales (as set
forth in the HDS business plan for Fiscal 2007) of at least 70% of the aggregate
annualized sales of the HDS Business Segment (as set forth in HDS business plan
for Fiscal 2007), a “Sale,” it being understood that neither an initial public
offering of some or all of the HDS Business Segment nor a spin-off to the
Company’s shareholders of some or all of the companies/business divisions
comprising the HDS Business Segment shall constitute a Sale). The Company wishes
to ensure your continued service and dedication as it explores alternatives for
the HDS Business Segment. This letter agreement (this “Agreement”) memorializes
certain compensation terms that will apply upon and following a Sale. Prior to
the effective date of the consummation of a Sale (the closing date of any Sale,
“Closing Date”), the terms of the letter agreement between you and Home Depot
U.S.A., Inc. dated July 13, 2005 (“Current Agreement”) shall continue to apply.

 

1. Effective Date. Except as otherwise provided in Section 8, this Agreement
shall be effective as of the date hereof; provided, however, that the provisions
hereunder shall not be operative (a) unless and until the Closing Date of a Sale
has occurred (prior to the date on which this Agreement expires) or (b) if you
do not continue to be employed by the Company through the Closing Date. Upon the
Closing Date of a Sale, this Agreement shall supersede in its entirety the
Current Agreement, which shall be without further force or effect. This
Agreement will expire on the earlier of: (i) the date the Company announces its
intention to forego a Sale of the HDS Business Segment, and (ii) the last day of
the Company’s 2007 fiscal year, if no Sale has occurred by such date (provided
that if a definitive agreement providing for a Sale has been executed prior to
such last day but the Closing Date has not yet occurred (other than due to a
subsequent termination of any such definitive agreement)), the reference herein
to such last day shall he deemed to refer to June 30, 2008).

 

2. Employment Termination. Your employment with the Company will terminate on
the Closing Date, simultaneous with the time that this Agreement supersedes the
Current Agreement.

 

3. Accelerated Vesting Benefit. In the event of a Sale, subject to your
continued employment through the Closing Date, all stock options to acquire
Company common stock and restricted shares of Company common stock that are
outstanding as of the Closing Date and that were granted to you prior to
January 1, 2007 will vest (the accelerated vesting provided by this sentence,
the “Accelerated Vesting Benefit”). Notwithstanding anything herein to the
contrary, the Accelerated Vesting Benefit is subject to your execution of a
release of claims against the Company and its respective affiliates in a form
satisfactory to the Company substantially in the form set forth on Exhibit A
hereto (a “Release”).

 

--------------------------------------------------------------------------------


 

4. Retention Bonus.

 

(a) The Retention Bonus. In the event of a Sale, you will, subject to your
continued employment with HDS (or the purchaser thereof) through the earlier of
(x) the six-month anniversary of the Closing Date, and (y) December 1, 2008
(such earlier date, the “Retention Bonus Vesting Date”), receive a cash
retention payment (the “Retention Bonus”). The amount of the Retention Bonus
shall equal the product of (i) the average closing stock price of the Company’s
common stock over the 30 trading days immediately preceding the Closing Date
(the “Average Closing Stock Price”) multiplied by (ii) 5,322. The Retention
Bonus shall be paid to you by HDS as soon as administratively practicable
following the Retention Bonus Vesting Date but in no event sooner than
January 1, 2008 nor later than December 1, 2008, subject to your continued
employment through the Retention Bonus Vesting Date (except as otherwise
provided in Section 4(b) below).

 

(b) Termination of Employment in Connection with a Sale. If (i) you are
involuntarily terminated by HDS without Cause or as a result of your disability,
or (ii) you resign from HDS for Good Reason or die, in each case following the
Closing Date but prior to the Retention Bonus Vesting Date (each, a “Qualifying
Termination”), you will receive the Retention Bonus from HDS at the time set
forth in Section 4(a) above.

 

(c) In the event of a Sale, you will not be required to repay the signing bonus
you received under your Current Agreement (“Signing Bonus”) to HDS (or the
purchaser thereof), however, you shall be required to repay the Signing Bonus to
the Company in the event you voluntarily terminate your service with the HDS (or
the purchaser thereof), or violate the covenants of Sections 9 or 10, before
August 15, 2007.

 

(d) Notwithstanding anything herein to the contrary, the payment of the
Retention Bonus is subject to your execution of a Release.

 

(e) Definitions. For purposes of this Agreement:

 

“Cause” shall mean the occurrence of one of the following events following the
Closing Date: (i) conviction of any felony involving theft or moral turpitude,
(ii) conduct that constitutes willful gross neglect or willful gross misconduct
with respect to your employment duties which results in material economic harm
to HDS, or (iii) willful conduct that constitutes a material violation of HDS’s
substance abuse, compliance or any other policies applicable to you, which are
in effect at the time of the occurrence.

 

“Good Reason” shall mean the occurrence of one of the following events following
the Closing Date without your prior written consent: (i) HDS decreases your base
salary and target annual cash bonus opportunity (it being understood that the
actual metrics and achievement levels are to be determined by HDS in its
discretion, but shall in good faith be designed to offer a reasonable
opportunity to achieve target levels of achievement), in the aggregate, below
the aggregate of your base salary and target annual cash bonus opportunity
(exclusive of any bonuses payable hereunder) in effect on the Closing Date, or
(ii) HDS decreases your base salary to less than eighty percent (80%) of your
base salary in effect on the Closing Date, or (iii) assignment to a position
that does not report to the chief executive officer of HDS, or (iv) your
principal place of employment is relocated to a location that is not within
either the Atlanta, Georgia or Orlando, Florida metropolitan areas.

 

5. Severance in Connection with a Sale. In the event of a Sale, if both of the
following occur: (a) HDS (or the purchaser thereof) offers you (or offers to
continue your) employment only on terms that would result in you being able to
terminate for Good Reason and (b) you are not employed by HDS as of immediately
following the Closing Date, subject to your execution of a Release, (i) you will
receive the Accelerated Vesting Benefit set forth in Section 3, and (ii) HDS
will pay you the Retention Bonus at the time set forth in Section 4(a) above,
subject to your execution of a Release. Notwithstanding anything contained
herein, in no event will you be entitled to duplicate payments under this
Agreement.

 

6. Vested Equity and Sale. All of your stock options to acquire Company common
stock that are vested as of the Closing Date (included any stock options that
accelerated pursuant to Section 3) will be forfeited if not exercised within 90
days of the Closing Date, and all of your unvested equity (i.e., stock options
and restricted stock) shall be forfeited and cancelled immediately as of such
Closing Date.

 

7. Incentive Award. If a definitive agreement providing for a Sale is executed
prior to the last day of the 2007 fiscal year, your bonus for such year shall be
determined as follows: Subject to your continued employment through the end of
such year (or, if earlier, the Closing Date), you will be paid by the Company,
on the date annual

 

--------------------------------------------------------------------------------


 

bonuses are distributed to Company employees generally, a bonus based on actual
HDS performance (but disregarding any unbudgeted special charges related to the
Company’s discontinuance of operations determined in accordance with GAAP)
relative to the targets referenced in the next sentence, which bonus amount
shall be determined by the Company in good faith in its sole discretion. The
performance goals for the fiscal year 2007 bonus are the monthly EBIT targets
set forth on Schedule A hereto. Such bonus will, if the Closing Date occurs
prior to the end of the 2007 fiscal year, be prorated based on the actual number
of days in such fiscal year before the Closing Date, and determined by comparing
performance through the last full month prior to the Closing Date to the
year-to-date performance goal referenced in the preceding sentence as of such
last full month. Such bonus (whether or not prorated) will be based 100% on
achievement of the foregoing financial targets and will have no discretionary
portion based on individual performance. The provisions of this Section 7 shall
become effective upon the execution prior to the last day of the 2007 fiscal
year of a definitive agreement providing for a Sale, and shall at such time
supersede any previous Company actions, or communications to you, in respect of
annual bonus for the 2007 fiscal year.

 

8. At-Will Employment. Both you and the Company have the absolute power to
terminate your employment at any time for any reason, notwithstanding any other
obligation under this Agreement. This Agreement should not be construed, nor is
it intended to be, a contract of employment for a specified period of time.

 

9. Confidential Information and Trade Secrets.

 

(a) You acknowledge that through your employment you have acquired and had
access to, and will continue to acquire and have access to, the Company’s
Confidential Information and that through your employment with HDS you have
acquired and had access to, and will continue to acquire and have access to, the
Confidential Information of HDS. You acknowledge and agree that you will not
publish, disclose or use any Confidential Information, except in connection with
the good faith performance of your duties for the Company and HDS, provided that
following a Sale, you will not be able to publish, disclose or use the
Confidential Information of the Company for any purpose, except that you may
comply with legal process and governmental inquiry and you shall not be
prevented from using Confidential Information of the HDS Business Segment (even
if they overlap with those of the Company) while you are employed by HDS (or the
purchaser thereof). Further, any claims of violation of these provisions with
regard to HDS Confidential Information shall be that of HDS and not of the
Company. You agree that, during your employment and thereafter, you will hold in
confidence all Confidential Information and will not, except as provided above
disclose, publish or make use of such Confidential Information, unless compelled
by law, it being agreed that you will promptly notify the Company or HDS (as
applicable) upon becoming aware that you may be so compelled by law to disclose,
publish or make use of such Confidential Information. You further agree to
return all documents, disks or any other item or source containing Confidential
Information, or any other Company or HDS property (as applicable), to the
Company or HDS (as applicable) on or before your termination date from the
applicable entity, provided that you may retain and use the contact information
in your address books. “Confidential Information” shall include any data or
information, other than trade secrets, that is valuable to the Company or HDS
(as applicable) or any of their respective affiliates, and not generally known
to competitors of the Company or HDS (as applicable) or other outsiders,
regardless of whether the confidential information is in printed, written, or
electronic form, retained in your memory, or has been compiled or created by
you. This includes, but is not limited to: technical, financial, personnel,
staffing, payroll, computer systems, marketing, advertising, merchandising,
operations, strategic planning, product, vendor, customer or store planning
data, trade secrets or other information similar to the foregoing.

 

(b) You also acknowledge that through your employment you have acquired and had
access to, and will continue to acquire and have access to, the Company’s Trade
Secrets and those of HDS. You further acknowledge that the Company and HDS have
made reasonable efforts under the circumstances to maintain the secrecy of their
Trade Secrets. You agree to hold in confidence all Trade Secrets of the Company
and HDS (as applicable) that come into your knowledge during your employment
with either the Company or HDS (as applicable) and you shall not disclose,
publish or make use of at any time such Trade Secrets for so long as the
information remains a Trade Secret, except in the good faith performance of your
duties. Following a Sale, you will not be able to disclose, publish or make use
of the Trade Secrets of the Company for any purpose, provided that the foregoing
shall not prevent you from using the Trade Secrets of the HDS Business Segment
(even if they overlap with those of the Company) while you are employed by HDS
(or the purchaser thereof) provided you may comply with legal process and
governmental inquiry, and any claim of violation of these provisions with regard
to HDS trade secrets shall be that of HDS and not of the Company. “Trade Secret”
means information, without regard to form, including, but not limited to, any
technical or non-technical data, formula, pattern, compilation, program, device,
method, technique,

 

--------------------------------------------------------------------------------


 

drawing, process, financial data, financial plans, strategic plans, product
plans or list of actual or potential customers or suppliers which is not
commonly known by or available to the public and which information: (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can derive
economic value from its disclosure or use and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

10. Non-Competition and Non-Solicitation.

 

(a) The Company shall not limit your rights to be employed by or engaged in any
business or other activities except as specifically set forth herein. You
acknowledge that during your employment with the Company and HDS, you have had
access to and acquired Confidential Information on a very wide range of issues
and subject matter of concern to the Company and HDS (Section 9), and that it
would be impossible for you to provide legal services or advice to a competitor
on the great majority of subjects without creating a conflict of interest with
respect to the Company and HDS as his former clients by using, relying on or
disclosing this Confidential Information in violation of your ethical
obligations referred to above. Subject to Section 10(c), you agree that given
these circumstances it is reasonable that you will not, while employed by the
Company or HDS (as applicable) or any of their respective affiliates, and
(i) with respect to the Company, for one year following the Closing Date, and
(ii) with respect to HDS, for one year following your termination of employment
with HDS and its affiliates (which shall include a termination of employment in
the event HDS does not offer you, or offer to continue your, employment),
provide legal services or advice, either directly or indirectly, to any company
or entity engaged in any way in a business that materially competes (in any
market or location), directly or indirectly, (A) as this provision relates to
the Company, in the home improvement retail and professional supply industries
with the Company or any of its affiliates in the Unites States, Canada, Puerto
Rico, Mexico, China or any other location in which they current conduct business
or plan to conduct business prior to the end of the applicable above-referenced
one-year period or (B) as this provision relates to HDS, in the industrial
wholesale construction industry with HDS or any of its affiliates in the United
States, Canada, Puerto Rico, Mexico, China or any other location in which they
currently conduct business or plan to conduct business prior to the end of the
applicable above-referenced one-year period, in each case without the prior
written consent of the Company and/or HDS (as applicable), which may be approved
or denied in the Company’s and/or HDS’s (as applicable) discretion. Nothing in
this subsection shall prohibit you from working for a law firm, consulting,
firm, or any other entity that represents or advises a competitor (as defined
above) of the Company or HDS so long as you personally provide no services to
advice to such competitor, or to other persons working within that entity with
respect to such competition.

 

(b) You agree that while employed by the Company or HDS (as applicable) or any
of their respective affiliates, and (i) as this provision relates to the
Company, for two years following the Closing Date, and (ii) as this provision
relates to HDS, for two years following your termination of employment with HDS
or its affiliates (which shall include a termination of employment in the event
HDS does not offer you, or offer to continue your, employment) (either period
referred to herein as the “Non-Solicit Restricted Period”), you will not,
directly or indirectly, solicit (A) with respect to the Company, any person who
is (or was during the six- month period prior to such solicitation) an employee
of the Company or its affiliates (other than an employee of the HDS Business
Segment as of immediately prior to the consummation of a Sale) and (B) with
respect to HDS, any person who is an employee (or was during the six-month
period prior to such solicitation) of HDS or its affiliates as of immediately
following the Closing Date or thereafter, to terminate his or her relationship
with the Company or HDS (as applicable) or any of their respective affiliates.
The foregoing shall not be violated by general advertising that is not
specifically targeted at employees of the Company or HDS (as applicable).

 

(c) The Company acknowledges that agrees that during your period of employment
with HDS following a Sale, Section 10(a) shall not prohibit you from performing
services for HDS or shall apply to actions taken by you in the course of such
employment. In the event your employment HDS terminates prior to the expiration
of the applicable restricted period as it related to the Company under
Section 10(a), the foregoing exception shall not apply, and the Company shall be
entitled to enforce the restrictions set forth in Section 10(a) against you as
those restrictions relate to the businesses of the Company and of the HDS
Business Segment as it existed on the Closing Date.

 

(d) The Company, HDS and you acknowledge that the time, scope, geographic area
and other provisions of Sections 9 and 10 have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement. You acknowledge and agree that the terms of Sections 9 and 10:
(i) are reasonable in light of all of the circumstances, (ii)

 

--------------------------------------------------------------------------------


 

are sufficiently limited to protect the legitimate interests of the Company and
HDS and their respective affiliates, (iii) impose no undue hardship on you,
(iv) are not injurious to the public, (v) were a condition to the willingness of
the Company and HDS to provide the payments under this Agreement and (vi) were
relied upon by the Company and HDS in connection with pursuit of a Sale. You
further acknowledge and agree that (A) your breach of the provisions of
Section 9 or 10 will cause the Company and HDS irreparable harm, which cannot be
adequately compensated by money damages, and (B) if the Company and/or HDS
elects to prevent you from breaching such provisions by obtaining an injunction
against you, there is a reasonable probability of the Company’s or HDS’s
eventual success on the merits. You consent and agree that, notwithstanding the
provisions of Section 17, if you commit any such breach or threaten to commit
any breach, the Company and HDS (as applicable) shall be entitled to temporary
and permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company and HDS for such breach, including the recovery of
money damages. In the event that any provision of Section 9 or 10 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of such provision extending for too great a period of time or over too great a
geographical area or by reason of such provision being too extensive in any
other respect, such provision(s) shall be interpreted to extend only over the
maximum period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

 

(e) You agree and understand that each of the Company and HDS, as applicable,
shall have the right to enforce the provisions of Sections 9 and 10 against you.

 

11. Tax Withholding. Any payments provided for under this Agreement shall be
paid net of any applicable withholding tax required under federal, state or
local law and any additional withholding tax to which you have agreed.

 

12. Code Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
the extent applicable, and shall be construed accordingly. Notwithstanding the
foregoing provisions of this Agreement, to the extent that you are classified as
a “specified employee” within the meaning of Section 409A of the Code (with such
classification to be determined in accordance with the methodology established
by the applicable employer), any cash severance amounts pursuant to Section 5
that would otherwise be payable under this Agreement during the six-month period
immediately following your termination of employment with the Company or HDS (as
applicable) shall instead be paid, on the first business day after the date that
is six months following your “separation from service” within the meaning of
Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company (or following
the Closing Date, HDS) shall take any actions it deems necessary, including
modifying the Agreement, in order to exclude such compensation from the
definition of “deferred compensation” within the meaning of such Section 409A of
the Code or to comply with the provisions of Section 409A of the Code, but shall
to the extent possible maintain the same economic intent.

 

13. Severability of Provisions. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, and cannot be modified to be enforceable, the affected
provision shall be stricken from the Agreement, and the remaining terms of the
Agreement and its enforceability shall remain unaffected.

 

14. Successors and Assigns. HDS will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of HDS (including to
substantially all of the HDS Business Segment) to assume and agree in a writing
delivered to you to perform this Agreement in the same manner and to the same
extent that HDS would be required to perform it if no such succession had taken
place (but without duplication of payments), and you hereby consent to any such
assumption. As used in this Agreement, “HDS” shall mean HDS as hereinbefore
defined and any successor to its business and/or assets (including to
substantially all of the HDS Business Segment). The Company may at any time and
from time to time assign its rights and obligations hereunder to any of its
subsidiaries or affiliates, provided that no such assignment shall relieve the
Company from its specific obligations hereunder or impair the Company’s right to
enforce this Agreement against you. The obligations of the Company and HDS under
this Agreement are several, not joint.

 

15. Entire Agreement. This Agreement constitutes the entire understanding
between the parties and supersedes all prior agreements and undertakings, except
that, as set forth above, the Current Agreement shall

 

--------------------------------------------------------------------------------


 

remain in effect until the Closing Date of a Sale. The parties have not relied
on any oral statements that are not included in this Agreement. Any amendment to
this Agreement must be in writing.

 

16. Governing Law. This Agreement shall be construed, interpreted and applied in
accordance with the law of the State of Delaware, without giving effect to the
choice of law provisions thereof.

 

17. Arbitration. Subject to Section 10(b), any dispute, controversy or claim
arising out of or related to this Agreement, including, but not limited to, a
claim for breach or an action for declaratory judgment regarding the validity of
this Agreement or any provision hereof (a “Claim”), shall be settled by final
and binding arbitration pursuant to the rules of the American Arbitration
Association. Any such arbitration shall be conducted by one arbitrator mutually
acceptable to the parties, who has substantial experience in the matters covered
by this Agreement. If the parties are unable to agree on the arbitrator within
thirty (30) days of one party’s giving the other party written notice of intent
to arbitrate, the American Arbitration Association shall appoint an arbitrator
with such qualifications to conduct such arbitration. The decision of the
arbitrator shall be conclusive and binding on the parties. The arbitration shall
be conducted in Atlanta, Georgia or such other location to which the parties may
agree. The arbitrator shall have the authority to determine the arbitrability of
any Claim. The parties understand and agree that the arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of preliminary
and permanent injunctive relief. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company or HDS (as applicable) except as may
otherwise be required by law. The losing party shall bear the reasonable
attorneys’ fees and expenses of both parties in the event of any dispute
governed by this Section 17 or by Section 10(d), provided that you shall not be
liable for the fees and expenses of the Company or HDS if the arbitrator finds
that your overall position was not frivolous and was advanced in good faith.

 

18. Limitation of Actions. Any arbitration or other claim with respect to any
benefit payable or other matter arising out or relating to this Agreement must
be formally initiated no later than one (1) year after the claim arises or be
forever barred.

 

19. Advice of Counsel. You acknowledge in executing this Agreement that you have
had the opportunity to seek the advice of independent legal counsel and that you
have read and understood all of the terms and provisions of this Agreement. This
Agreement will not be construed against any party by reason of the drafting or
preparation hereof.

 

To evidence and confirm your agreement to all the terms and conditions set forth
in this Agreement, please execute and date the enclosed copy of this Agreement
in the space provided below.

 

 

THE HOME DEPOT, INC. AND HOME
DEPOT U.S.A., INC.

 

 

 

 

 

By:

/s/ Carol B. Tomé

 

 

Carol B. Tomé

 

 

Executive Vice President — Corporate

 

 

Services and Chief Financial Officer

 

 

 

 

 

 

 

HD SUPPLY, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph J. DeAngelo

 

 

Joseph J. DeAngelo

 

 

President

ACCEPTED AND AGREED:

 

 

 

/s/ Ricardo J. Nuñez

 

 

 

6-18-07

Ricardo J. Nuñez

Date

 

--------------------------------------------------------------------------------
